1. Draft general budget of the European Union - 2009 budget (vote)
- Before the vote
rapporteur. - (DE) Mr President, the explanation process is the same as it is every year. Before the vote I need to inform Parliament about some technical adjustments. I know that this is not very interesting for my fellow Members, but we need to record it in the Minutes.
Firstly, as already indicated in the voting list, the vote on amendment 783 to budget line 22 02 04 02 only concerns payment appropriations.
Secondly, the explanations concerning the global energy assessment do not belong on budget line 08 03 01, where they have mistakenly been included, but on line 08 05 01. Therefore the vote on amendment 936 to line 08 03 01 must be made without the comments on the global energy assessment. These will be included instead in amendment 938 to line 08 05 01.
I know how enthusiastic everyone is about this.
Thirdly, the reinstatement of resources in the Preliminary Draft Budget for the decentralised agencies with their titles in lines 1 and 2 also includes, of course, the reinstatement of their establishment plans. This applies to the European Medicines Agency, the European Chemicals Agency, the European Aviation Safety Agency, the European Maritime Safety Agency, the European Railway Agency, the European Environment Agency, the European Centre for the Development of Vocational Training, the European Food Safety Authority, the Community Fisheries Control Agency and the Community Plant Variety Office, whose establishment plans are not specifically included in the documents accompanying the amendments.
Fourthly, as the result of a comment from the Legal Services an explanation included on several budget lines must be slightly modified. This concerns the sentence which begins 'The Commission may' up to 'and to transfer to the internal auditor of the Commission' in the following amendments: Amendment 994 to line 19 04 01, amendment 1011 to line 21 02 01, amendment 1015 to line 21 03 01, amendment 1016 to line 21 04 01, amendment 1026 to line 23 02 01 and amendment 785 to line 23 02 02. The correct version of the explanation is detailed in the voting list.
Fifthly and finally, the budget line 19 06 06 with the title 'Consular cooperation' is not included in the amendments, although it was adopted as part of the amending letter No 1/2009. This new budget line will therefore be included using a token entry (p.m.).
If none of my fellow members have any objections to all of this, the sittings service will include it all as we have decided.
Mrs Haug, as we have great confidence in you, we can now vote on this.
(Parliament approved the rapporteur's proposal)
Before the vote on Amendment 111
- (FR) Mr President, I do not believe we have voted on the second part of 106. Please could you check?
Yes we have, Mrs Guy-Quint. Mr Dunstan has just told me that the first part has lapsed and we have already voted on the second part.
Before the vote on Block 8
rapporteur. - Mr President, there are no technical adjustments this time, so we can vote.
(Applause)
Then we can only congratulate the rapporteur.